                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

DEBRA HATTEN-GONZALES, et al.,

       Plaintiffs,

vs.                                                 No. CIV 88-0385 KG/CG
                                                    Consolidated with
                                                    No. CIV-88-0786 KG/CG

DAVID SCRASE, Secretary of the
New Mexico Human Services Department,

       Defendant.


         ORDER GRANTING UNOPPOSED MOTION TO EXTEND TIME FOR
      DEFENDANT TO FILE RESPONSE TO PLAINTIFFS’ MOTION TO ENFORCE
       COMPLIANCE WITH CONSENT DECREE AND ORDER OF THIS COURT
         AND REQUEST FOR RELIEF (DOC 892) UNTIL DECEMBER 17, 2019


       This matter having come before the Court on the Unopposed Motion to Extend Time for

Defendant to File Response to Plaintiff’s Motion to Enforce Compliance with Consent Decree

and Order of this Court and Request for Relief (the “Motion”) until December 17, 2019, and

finding the motion well taken, the Court hereby grants the motion, and

       ORDERS that Defendant may have until December 17, 2019, to respond to the Motion.




                                                    __________________________________
                                                    UNITED STATES DISTRICT JUDGE




                                               1
Submitted by:
Constance G. Tatham
New Mexico Human Services Department
Office of General Counsel
1474 Rodeo Rd.
P.O. Box 2348
Santa Fe, NM 87505
(505) 827-7701

Approved by:

Teague Gonzalez
New Mexico Center on Law and Poverty
925 Park Ave. SW Suite C
Albuquerque, NM 87102
(505) 255-2840




                                       2
